Citation Nr: 9911179	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disabilities of both knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to July 
1955. 

FINDINGS OF FACT

1.  The Board denied service connection for disabilities of 
both knees in a decision dated July 17, 1973, on the basis 
that chondromalacia in the right knee was not related to 
service, nor was a disability of the left knee.  

2.  Additional evidence regarding a left knee disability 
submitted since the Board denied, inter alia, service 
connection for a left knee disability in 1973 was not 
previously of record and is probative of whether the veteran 
suffers from a current left knee disability as the result of 
an injury incurred or aggravated in service. 

3.  The Regional Office (RO), in an October 1991 rating 
determination, denied service connection for a right knee 
disability on the basis that new and material evidence had 
not been submitted.  The veteran was notified of that 
decision in November 1991 and did not appeal.  Thus, the 
decision became final.

4.  Additional evidence regarding a right knee disability 
submitted since the RO's October 1991 decision denying the 
veteran's attempt to reopen that claim was not previously of 
record, and is probative of whether the veteran suffers from 
a current right knee disability that is the result of injury 
or disease incurred or aggravated in service.  

5.  The evidence of record is sufficient to justify a belief 
by a fair and impartial individual that the claims are 
plausible. 

6.  Current disabilities of both knees, including 
degenerative joint disease and right knee chondromalacia, 
cannot be disassociated from the in-service incidents during 
which the veteran was injured in a motor vehicle accident and 
in a boxing incident. 


CONCLUSIONS OF LAW

1.  Evidence regarding the left knee disability submitted 
since the last final decision addressing that disability, the 
Board's July 1973 decision is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. 
§  3.156(a) (1998).

2.  Evidence regarding the right knee disability submitted 
since the last final decision addressing that disability, the 
RO's October 1991 rating decision, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

3.  The veteran's claims of entitlement to service connection 
for disabilities of both knees are well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

4.  The veteran has residual disability from injuries to both 
knees which were incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In the current appeal, the veteran seeks to reopen claims of 
entitlement to service connection for disabilities of both 
the left and the right knees.  The veteran served on active 
duty from March 1952 until July 1955.  His service medical 
records contain a W.D., A.G.O. Form No. 8-24 that contains 
several handwritten entries, one of which is dated December 
31, 1952, reporting:  "Boxing yesterday, R[igh]t knee went 
out, [illegible] swelling, positive McMurray's sign.  
Impression:  Loose medial meniscus.  To Bad K[reuznach] 
ENT."  A DD Form 640, Nursing Notes and Treatment Record, 
contains a notation that on December 31, 1952, the veteran 
was admitted for internal derangement of the left knee.  A 
Form No. 52b dated December 31, 1952, reflects a diagnosis of 
internal derangement of knee, but does not indicate which 
knee.  A DD Form 481, Clinical Record Cover Sheet, indicates 
in the section labeled "Admission Notes" that the admitting 
diagnosis on December 31, 1952, was surgical observation for 
internal derangement of the left knee.  It also indicated:  
"AI at approx 1400 hrs 21 Dec 52 Ammo Dump Mainz, Germany 
when patient was in a Govt veh accident."  In the section 
labeled "Diagnosis" was written:  "7350 - Derangement, 
internal, knee   AI at approx 1400 hours 30 Dec 52, Berra 
Field House, [illegible]/Mainz, Germany, when patient was 
engaged in authorized athletics (boxing).  Patient was on 
duty status."  An undated Standard Form 539, Abbreviated 
Clinical Record, reports a history of painful right knee for 
two days, swollen knee for two days, and refers to the 
vehicle accident and to the boxing incident.  The diagnosis 
was "Swollen, tender r[igh]t knee."  Another W.D., A.G.O. 
Form No. 8-24, reports:  "7350 - Derangement, internal, knee 
left, AI approximately 1400 hours 30 December 1952, Berra 
Field House, Mangin Kaserne, Gonsenhem/Mainz, Germany when 
patient was engaged in authorized athletics (boxing).  
Patient was on duty status.  'Specialized Treatment, 
Orthopedics.'"  A W.D., A.G.O. Form No. 8-24, containing 
several handwritten notations reflects one notation that on 
October 5, 1953, the veteran complained of pain related to an 
old injury of the left knee.  He was prescribed an Ace 
bandage.  His separation examination report contains a 
notation of a December 1952 right knee dislocation, but upon 
examination there was no abnormality of either knee.  

The veteran's post-service medical records include a 1955 
compensation and pension examination that noted complaints of 
right knee pain, but found no orthopedic pathology involving 
the knee.  The examination report also indicated that as of 
the November 1955 examination the veteran had received no 
treatment since discharge from service.  In August 1971 the 
veteran filed a claim of entitlement to service connection 
for disabilities of the knees.  A VA medical record reflects 
that in September 1971 he had a diagnosis of chondromalacia, 
right patella, and on September 23, 1971, underwent a right 
medial meniscectomy.  In December 1971 the claim of 
entitlement to service connection for a right knee disability 
was denied, and in March 1973 service connection for 
disability of both knees was denied and appealed to the 
Board.  In a July 1973 decision, the Board found that the 
veteran complained of injury to only the right knee in 
service, that both knees were normal upon separation, and 
that the right knee chondromalacia diagnosed in 1971 was not 
related to the veteran's inservice symptoms.  The Board 
concluded that the veteran did not have disability of the 
knees, including chondromalacia of the right knee, incurred 
in or aggravated by service, and denied service connection 
for disability of the knees.

VA medical records dated in 1990 and 1991 reflect treatment 
primarily for other disabilities, but include a record dated 
in September 1991 bearing an assessment of probable 
degenerative joint disease of the knees, with a plan to x-ray 
both knees.  No x-ray report coincident with that record is 
available, however, although the September 1991 x-ray report 
was subsequently referred to when a November 1992 x-ray was 
obtained.  In an October 1991 rating determination the RO 
denied an attempt to reopen the claim regarding the right 
knee on the basis that new and material evidence had not been 
submitted.  The veteran was notified of that decision in 
November 1991 and did not appeal it.  

VA records contain a November 1992 radiology report of only 
the right knee that showed an old, small, avulsion chip off 
the lateral aspect of the tibial plateau, and synovial 
calcification in the suprapatellar space.  The impression was 
combination of degenerative disease and post-traumatic change 
to the right knee which was more advanced when compared to 
the September 1991 study.  In an April 1993 treatment record 
it was noted that the veteran was seen last in July 1992 and 
was taking Bufferin and aspirin for knee pain, but the record 
contains no assessment of the knee disability. 

A VA compensation and pension examination performed in 
September 1993, included information regarding the veteran's 
knees.  The examiner noted the veteran's reported injury of 
both knees in an auto accident in 1953 during which the 
injury to the right knee was more severe than the injury to 
the left knee.  The injury was treated with bandaging, light 
duty and medication for about two weeks; for about two weeks 
the veteran was barely able to walk.  The pain continued when 
he walked and never completely subsided.  The veteran 
reported that he reinjured his knees about one month later 
when he was boxing:  he turned and twisted the right knee, 
which swelled up and rendered him unable to walk at all.  He 
did not identify the nature of the injury to the left knee.  
He reported that he was hospitalized for about one month in 
Germany.  The pain continued, as did the intermittent 
swelling.  He consulted several private doctors over the next 
20 years:  he had the knee "tapped" from time to time, was 
treated with support and physical therapy, but it eventually 
worsened so that he could hardly walk at all.  He further 
reported he underwent surgery at the Long Beach VA Hospital 
in 1971 to remove cartilage from the right knee, but that his 
symptoms did not improve, and the intermittent swelling and 
pain persisted, preventing him from working.  He had seen 
several private doctors without help.  He stated the pain is 
constant and hurts particularly when he bends.  He takes 
acetaminophen as necessary for pain.  X-rays of the right 
knee revealed severe degenerative arthritis and 
chondromalacia of the right knee.  X-rays of the left knee 
were interpreted to show moderate degenerative arthritis.  

The claims folder was then temporarily transferred to a 
different RO because damage from a January 17, 1994, 
earthquake prevented the agency of original jurisdiction from 
completing adjudication.  In the resulting February 1994 
rating determination and notification letter, the right knee 
claim was not addressed.  A rating decision codesheet also 
dated in February 1994, identified the veteran's knee 
disabilities as not service connected, and assigned a 20 
percent rating under Diagnostic Code 5003 for severe 
degenerative arthritis of the right knee and marked 
degenerative arthritis of the left knee, with chondromalacia, 
pain and joint enlargement, post operative right knee.  Both 
the February 1994, notification letter and the envelope in 
which it was mailed to the veteran are in the claims folder.  
Therefore, it appears they were not delivered to the veteran 
but were instead returned to the RO to which the matter was 
temporarily referred.  A handwritten notation on a document 
dated in February 1995 indicates a copy of the "latest" 
rating decision (which at that time was the February 1994, 
rating decision) should be sent to the veteran, but no 
additional information indicates when that was done.  

In a VA Form 21-4138, Statement in Support of Claim (VA Form 
21-4138), received by the RO on March 29, 1995, the veteran 
expressed disagreement with the denial of his claim regarding 
his knees.  In response, a VA Form 21-6789, Deferred Rating 
Decision, was prepared that reflects that the veteran's NOD 
of March 29, 1995, was not "appropriate," as the Board had 
denied the claim in 1973.  The document directed that the 
veteran be advised of the necessity of submitting new and 
material evidence, so the RO issued a letter dated in May 
1995, denying the veteran's attempt to reopen his claims.  
The veteran expressed disagreement with that decision in a VA 
Form 21-4138, received in August 1995, and the RO responded 
by issuing a letter denying both claims in October 1995.  

In October 1995 the RO received correspondence and 
attachments from the veteran that included the statement: "I 
wish to appeal this decision and wish to file a Notice of 
Disagreement and would like a Statement of the Case 
containing the facts and the reasons for your 
determination."  One of the attachments to that letter was 
the October 1995 decision letter that denied both claims.  
The RO did not issue a Statement of the Case because it 
concluded the documents were not a "legitimate NOD."  
Instead, in December 1996, the RO advised the veteran by 
letter that before it could proceed, the veteran must specify 
what he was disagreeing with.  

In December 1996 the RO received the veteran's request for a 
copy of a Statement of the Case issued in 1973, and a request 
that his "knee condition" be "re-evaluated".  Attached to 
that request was a statement from Dr. Martinez, who reported 
that on December 25, 1952, the veteran was in a truck 
accident in which he injured both knees, and then reinjured 
his right knee in a boxing incident in February 1953.  He 
reported that the veteran indicated he received treatment for 
both injuries.  Dr. Martinez reported that he treated the 
veteran in July 1995 and x-rayed both knees.  The x-rays 
revealed degenerative changes of both knees consistent with 
degenerative arthritis.  Dr. Martinez provided the following 
opinion:  "In my professional opinion, this arthritis began 
as a result of the prior injuries.  The accident of December 
25, 1952 set up injuries that have made the [veteran] prone 
to reinjury of both knees, especially the right knee."  

In a May 1997 rating decision the RO concluded that the 
claims were not reopened because Dr. Martinez' statement did 
not present a reasonable possibility that the new evidence 
would change the outcome, and because the statement was not 
probative as it was based solely on the veteran's own history 
and not on objective findings immediately after service.  The 
veteran was notified of that decision, and expressed his 
disagreement with it in a VA Form 21-4138 received in July 
1997.  He was provided a Statement of the Case, and perfected 
his appeal by filing a VA Form 9, Appeal to Board of 
Veterans' Appeals, in September 1997 in which he requested a 
hearing before the Board at a local VA office.  When advised 
by the RO that there could be a substantial delay if the 
veteran wanted to wait for a Board hearing, the veteran 
indicated that he still wanted a Board hearing.  

At a hearing before a hearing officer in June 1998, the 
veteran testified that he injured both knees in a motor 
vehicle accident in service and received treatment, and then 
shortly thereafter injured the left knee while boxing.  After 
the boxing injury he was hospitalized for approximately two 
weeks, then returned to light duty.  He reported having 
received additional treatment during service.  He said that 
when he left service he was treated at a VA hospital, where 
he was told he had arthritis but no broken bones.  He also 
testified that he was told while in service that he had 
arthritis, and that he had the legs of a 65 year old man.  He 
reported that in 1997 he had a right knee replacement.  Lay 
statements from individuals who knew the veteran reported he 
had knee problems in service and immediately after service.  

A Supplemental Statement of the Case was issued that 
explained the basis for the continued denial of the veteran's 
attempts to reopen his knee claims.  In a VA Form 21-4138 
received by VA in December 1998, the veteran withdrew his 
request for a travel Board hearing.  In written argument 
dated in January 1999 it was asserted that the veteran had 
submitted new and material evidence in the form of Dr. 
Martinez' statement sufficient to reopen the claim under 38 
C.F.R. § 3.156(a) (1998), and sufficient to well ground the 
claim.  The appeal and the claims folder were transferred to 
the Board for appellate review.  An informal hearing 
presentation dated in March 1999 advanced the argument that 
medical evidence from Drs. Lefkowitz and Martinez provided 
the necessary medical nexus between the veteran's current 
disabilities and service sufficient to establish entitlement 
to service connection.  


Analysis

The veteran seeks to reopen previously denied claims of 
entitlement to service connection for a bilateral knee 
disorders.  Once a claim has been denied and that decision 
becomes final, it is not subject to review unless it is 
reopened by new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998); 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  When 
reviewing an attempt to reopen, consideration is afforded the 
evidence presented or secured since the time that claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In an attempt to reopen a claim last 
denied for one reason (for example, because there was no 
medical evidence linking a current disability with service), 
VA cannot, once such evidence is obtained, base a refusal to 
reopen the claim on a different reason (such as the absence 
of evidence of service incurrence).  Molloy v. Brown, 9 Vet. 
App. 513 (1996).  

A three-step analysis of an attempt to reopen a previously 
denied claim is conducted under 38 U.S.C.A. § 5108.  Winters 
v. West, No. 97-2180 (U.S.Vet. App. Feb. 17, 1999) (en banc); 
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material.  For the purposes of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is presumed under 
Justus v. Principi, 3 Vet. App. 510 (1992), although patently 
incredible evidence is not entitled to that presumption.  
Duran v. Brown, 7 Vet. App. 216 (1994).  New evidence is 
evidence not previously submitted to agency decision makers 
which is neither cumulative nor redundant; material evidence 
is new evidence which bears directly and substantially upon 
the specific matter under consideration and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).  

Second, if the claim is reopened, VA must determine whether, 
based upon all the evidence of record and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Elkins; Winters.  

Third, if the claim is well grounded, it must be evaluated on 
its merits provided the duty to assist set out in 38 U.S.C.A. 
§ 5107(a) (West 1991) has been met.  Winters.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury (lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

To initiate appellate review to the Board, a claimant must 
file a Notice of Disagreement within one year after a 
claimant is mailed notice of a determination on his claim.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.302 (1998).  

The Board's jurisdiction includes determinations regarding 
its jurisdiction, and all claimants have the right to appeal 
a determination made by the agency of original jurisdiction 
regarding the Board's jurisdiction over a particular issue.  
This includes questions relating to the timely filing and 
adequacy of the Notice of Disagreement and the Substantive 
Appeal.  38 C.F.R. § 20.101(c) (1998).  

If the claimant or his or her representative protests an 
adverse determination made by the agency of original 
jurisdiction with respect to the adequacy of a Notice of 
Disagreement, the claimant will be furnished a Statement of 
the Case.  38 C.F.R. § 19.28 (1998).  

Since the Board's 1973 decision denying service connection 
for knee disabilities because there was no evidence of a 
disability related to service, the veteran has tried on 
several occasions to establish his entitlement to service 
connection for knee disabilities.  In an October 1991 rating 
determination, the RO denied an attempt to reopen the claim 
regarding the right knee on the basis that the evidence 
submitted did not show the condition happened in service, and 
advised him that a diagnosis made within one year after 
service might satisfy that requirement.  The veteran did not 
appeal that decision.  Thus, the decision became final.  
Pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board must now ascertain whether new and 
material evidence has been submitted to reopen the 1991 
decision with regard to the right knee. 


No evidence was submitted regarding either the left or the 
right knee disabilities after the Board's July 1973 decision 
until 1991, when the veteran sought to reopen his right knee 
claim.  There is credible medical evidence of record that the 
veteran now suffers from degenerative arthritis of both 
knees.  When the Board denied service connection for the knee 
disabilities in 1973, it stated the reason for its decision 
was that there was no evidence of a disability related to 
service.  Pursuant to the applicable judicial precedent, the 
Board must now ascertain whether new and material evidence 
has been presented on the question of whether the veteran has 
a disability related to service.  

The Board notes that the RO's May 1997 determination that the 
claims were not reopened was made based on an impermissible 
assessment of the credibility of Dr. Martinez' medical 
opinion.  The current law requires that the credibility of 
the evidence submitted in an attempt to reopen must be 
presumed for purposes of the decision of whether or not to 
reopen.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Furthermore, the legal analysis relied upon by the RO in its 
May 1997 rating decision and July 1998 Supplemental Statement 
of the Case that, to be material, the new evidence must 
create a reasonable possibility of changing the outcome, See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Hodge.  Accordingly, the Board will 
consider the veteran's attempts to reopen the previous 
denials in light of the current state of the law, which 
focuses on the language of 38 C.F.R. § 3.156(a) (1998) and 
does not include a requirement that the new evidence create a 
reasonable possibility of changing the outcome.  

In reviewing an attempt to reopen a previously denied claim, 
VA must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) (1998).  The 
document containing the medical opinion from Dr. Martinez was 
not previously submitted to VA, nor was the substance of that 
opinion previously available to agency decision makers.  
Therefore, it is new.  The opinion bears directly and 
substantially upon the question of whether the veteran 
currently suffers from a disability that was incurred or 
aggravated during service, as it states that the veteran does 
suffer from arthritis as the result of two incidents in 
service, an automobile accident and a boxing match.  The 
evidence is not cumulative, nor is it redundant, as there has 
previously been no such medical opinion of record.  

Whether the opinion is so significant that it must be 
considered in order to fairly decide the merits of the claim 
must also be addressed.  38 C.F.R. § 3.156(a) (1998).  The 
Board concludes that, as the opinion specifically addresses 
the question of nexus, which is required to establish a well-
grounded claim, it is so significant that it must be 
considered.  Accordingly, the claim is reopened and the first 
prong of the three-prong test set out in Elkins and Winters 
has been met.  

Next, the Board must consider whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well grounded, there must 
be competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury (lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In this case there is medical evidence that the veteran has 
degenerative joint disease of both knees; in addition to Dr. 
Martinez' statement, the credibility of which must be 
presumed at the well-groundedness stage under Justus, that 
the veteran currently suffers from that disability, a 1992 x-
ray report diagnoses degenerative joint disease of both 
knees.  The veteran's service medical records contain entries 
reporting injuries of both knees, and are construed to 
support his claim that he injured both knees in service.  In 
addition, Dr. Martinez opines that there is a causal 
connection between the inservice injuries and the current 
disabilities, thus providing the nexus evidence required by 
Caluza.  Accordingly, the Board finds the reopened claims of 
entitlement to service connection for disabilities of both 
knees are well grounded.  

The third step of the Elkins/Winters analysis directs VA to 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(a) (West 1991) has been fulfilled.  The 
claims folder contains the veteran's service medical records.  
It contains his VA medical records reflecting treatment of 
his knees.  It contains a statement from a non-VA physician, 
Dr. Martinez, but contains no records from two other non-VA 
physicians by whom the veteran reported treatment.  In 
response to the RO's request for information from the veteran 
to assist VA in obtaining treatment records from those two 
physicians, the veteran indicated that he attempted to obtain 
those medical records, but learned that they were not 
available.  The veteran was afforded a VA compensation and 
pension examination in 1993 in which the current symptoms 
attributable to the veteran's knee disabilities were noted, 
but the examiner did not address the etiology of the current 
knee disabilities.  The Board notes that the veteran has 
consistently argued that he injured his knees in service in a 
motor vehicle accident and in the boxing incident.  

Following a comprehensive analysis of the record, the Board 
is of the opinion that the evidence for and against the 
veteran's claim for service connection for residuals of right 
and left knee injuries is in relative equipoise.  The claim 
is supported by the July 1995 private medical opinion that 
both the veteran's history of an injury after a motor vehicle 
accident and the boxing incident, and the subsequent 
treatment and physical findings were consistent.  X-rays 
reveal degenerative joint disease in both knees.  Friends and 
family members have reported that the veteran returned from 
service with knee problems.

However, service medical records reveal that the lower 
extremities were clinically evaluated as normal upon 
discharge examination in 1955.  Because of the absence of 
medical evidence indicative of a right knee disability until 
the 1971 medial meniscectomy, and because of the absence of 
medical evidence of a left knee disability until 1991, the 
Board recognizes that the objective evidence is less than 
overwhelmingly in the veteran's favor.  However, the 
veteran's service medical records support his reports of in-
service injury.  Upon consideration of that evidence in 
combination with the 1995 medical opinion that provided 
competent evidence of a link between the veteran's knee 
disabilities and the in-service injuries described by the 
veteran, the Board is unable to conclude that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, it appears that there is an approximate balance 
of the positive and negative evidence regarding the merits of 
the issue.  With reasonable doubt resolved in favor of the 
veteran, service connection is warranted for the residuals of 
injuries of both knees.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for disabilities of the 
knees are reopened.  Service connection for the residuals of 
injuries to both knees is granted.  





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

